UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

JAMIE L. ARONICA,

                       Plaintiff,          1:17-CV-00927 (MAT)
        -vs-                               DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                  Defendant.
____________________________________


                               INTRODUCTION

     Jamie   L.   Aronica    (“Plaintiff”),    represented   by   counsel,

brings this action under Title II of the Social Security Act

(“the Act”), seeking review of the final decision of Nancy A.

Berryhill,     Acting     Commissioner    of   Social    Security      (“the

Commissioner”     or    “Defendant”),    denying   her   application    for

disability insurance benefits (“DIB”). The Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before

the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. For the reasons set forth below, the Commissioner’s

decision is reversed, and the matter is remanded for further

proceedings consistent with this Decision and Order.

                             PROCEDURAL BACKGROUND

     On August 16, 2012, Plaintiff protectively filed for DIB,

alleging disability beginning January 1, 2012. (Administrative

Transcript (“T.”) 264-65). The claim was initially denied on
October    2,   2012,   and    Plaintiff   timely   requested    a   hearing.

(T. 170-79). A hearing was conducted on December 5, 2013 in

Buffalo, New York by Administrative Law Judge Robert T. Harvey

(T. 77-100), who issued an unfavorable decision on February 11,

2014. (T. 144-57). Plaintiff timely requested review of the ALJ’s

decision by the Appeals Council. (T. 71-72). On June 5, 2015, the

Appeals Council remanded Plaintiff’s case for consideration of

new and material evidence. (T. 158-59).

     A second hearing was conducted on November 12, 2015, in

Buffalo, New York by Administrative Law Judge Timothy M. McGuan

(“the ALJ”). (T. 101-34). Plaintiff appeared with her attorney

and testified. A vocational expert (“VE”) also testified.

     The    ALJ      applied   the   five-step      sequential   evaluation

promulgated     by    the   Commissioner   for   adjudicating    disability

claims. See 20 C.F.R. § 404.1520(a). At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (T. 36). At step two, the ALJ found

that Plaintiff had the severe impairment of multiple sclerosis

(“MS”). (Id.). At step three, the ALJ found that Plaintiff does

not have an impairment or combination of impairments that meets

or medically equals the severity of any impairment in the Listing

of Impairments. (T. 37). Before proceeding to step four, the ALJ

found that Plaintiff had the residual functional capacity (“RFC”)

to perform light work as defined in 20 C.F.R. § 404.1567(b) with

                                     -2-
certain restrictions. (T. 38). At step four, the ALJ determined

that Plaintiff is unable to perform any of her past relevant work

as a hairdresser. (T. 40). At step five, the ALJ found that

Plaintiff can perform the requirements of occupations such as a

mail    room     clerk        (Dictionary       of    Occupational         Titles        (“DOT”)

No.    209.687-026,           light,     unskilled)         and    store      checker       (DOT

No.    299.667-014,       light,       unskilled),          with   115,110         and    18,410

positions, respectively, in the national economy. (T. 41-42).

       The ALJ issued an unfavorable decision on March 16, 2016.

(T.    31-46).        Plaintiff       timely    requested         review      of    the   ALJ’s

decision by the Appeals Council and submitted additional records

for    it   to     consider.       (T.    259).       The    Appeals       Council        denied

Plaintiff’s request for review on July 20, 2017, making the ALJ’s

decision     the       final    decision       of     the   Commissioner.           (T.    1-7).

Plaintiff then timely instituted this action.

                                      SCOPE OF REVIEW

       A    district          court     may     set     aside       the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”        in     the     record.        See    42     U.S.C.       §    405(g)       (the

                                               -3-
Commissioner’s        findings    “as     to     any     fact,     if    supported      by

substantial        evidence,     shall      be       conclusive”).        “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply   to    the    Commissioner’s       conclusions         of    law.”        Byam   v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                    DISCUSSION

     Plaintiff        contends     that     remand       is   warranted         for     the

following reasons: (1) the Appeals Council erred in declining to

consider     new     and   material     evidence;       (2)   the       ALJ    improperly

applied      the    treating     physician       rule;     (3)     the    ALJ     ignored

substantial        evidence    supporting      the     conclusion       that    Plaintiff

suffers from steroid-induced psychosis which would cause her to

have frequent work absences; and (4) the ALJ failed to consider

Plaintiff’s visual impairment. Defendant argues that the ALJ did

not commit legal error and that his determination was supported

by substantial evidence and should be affirmed. For the reasons

discussed below, the Court finds that the Commissioner’s decision

                                          -4-
is legally erroneous and unsupported by substantial evidence.

Therefore, the Court remands this matter to the Commissioner for

further proceedings consistent with this Decision and Order.

I.     The Appeals Council Failed to Consider New and Material
       Evidence (Plaintiff’s Argument 4)

       Plaintiff    argues      that    the     Appeals      Council    erred   by    not

considering the additional evidence she submitted. (Plaintiff’s

Brief (Docket No. 7-1) (“Pl’s Br.”) at 26-29). On July 20, 2017,

the Appeals Council rejected records from UBMD Physicians Group

dated October 8, 2015, to October 20, 2015, because they were not

new; records from UBMD Physicians Group dated December 1, 2015,

to December 3, 2015, because they did not show a reasonable

probability     that    they     would    change       the    ALJ’s     decision;     and

records from UBMD Physicians Group dated April 14, 2016, because

they    did   not   affect      the     ALJ’s    decision       about    whether      the

Plaintiff     was disabled.       (T.    2).     The   Appeals    Council       did   not

provide a reason for rejecting the June 7, 2016 MRI from Buffalo

General Hospital.

       A claimant can submit additional evidence to the Appeals

Council. 20 C.F.R. § 416.1476(b)(1). The regulations require the

Appeals Council to consider the additional evidence if it is new,

material, and relates to the period on or before the date of the

ALJ’s decision. 20 C.F.R. § 416.1476(b)(2). Evidence “relates” to

the    disability      period     if     it     discloses      “the     severity      and

continuity of impairments existing before the earning requirement
                               -5-
date.”   Pollard      v.    Halter,      377    F.3d    183,    194     (2d   Cir.    2004)

(quoting Lisa v. Sec’y of Dep’t of Health and Human Servs. of

U.S., 940 F.2d 40, 43 (2d Cir. 1991) (quotation marks omitted).

“Materiality” requires, in addition, that there is “a reasonable

possibility      that      the    new   evidence       would    have    influenced        the

Secretary      to   decide       the    claimant’s      application       differently.”

Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1998).

     Plaintiff’s           treating      physician,       neurologist         Dr.     David

Hojnacki, ordered her to undergo an MRI, which was performed on

June 7, 2016, at Buffalo General Hospital. The Appeals Council

provided no reason for declining to consider the record. This

error deprives the Court of the ability to conduct a meaningful

review. The Court cannot conclude the error was harmless since

the June 2016 MRI demonstrates a continuation and worsening of

Plaintiff’s MS. In particular, the MRI shows seven new contrast-

enhancing       lesions      in    her     cervical       spine,       twelve       new    T2

hyperintense        lesions,      and    some    new    T1     hypointense      contrast-

enhancing lesions. (T. 22). The Appeals Council plainly erred in

failing to provide a reason for rejecting this record.

     The       Appeals      Council      also    rejected        records      from        UBMD

Physicians Group dated December 1, 2015, to December 3, 2015, and

April    14,     2016,      because      they    did     not     show     a   reasonable

probability that they would change the ALJ’s decision. However,

the records show that Plaintiff still displayed symptoms of MS

                                           -6-
and    that    her    condition    was    not     in    prolonged       remission.    Her

December 2015 MRI indicated that Plaintiff’s abnormal MRI of her

brain    was     “consistent       with        multiple      sclerosis.”      (T.    49).

Likewise, her April 14, 2016 visit, indicated that Plaintiff

still   displays       symptoms    of     active       MS.   Plaintiff      displayed   a

decreased ankle jerk; decreased sensation to pinprick, pain, and

temperature in left hand and leg; and was assessed with muscle

weakness. (T. 25-27). She also reported increased numbness and

some    vision   changes.       (T.     30).    The    records     submitted    by   the

Plaintiff demonstrate that her condition was not in prolonged

remission. A possibility exists that these would have changed the

ALJ’s decision, as he assigned the most weight to the opinion of

consultative         examiner     Dr.    Hongbiao         Liu,    who    examined     the

Plaintiff before she had multiple flare-ups of her MS. Therefore,

the Appeals Council’s rejection of these records was erroneous,

and remand is required so the ALJ can consider these records.

       The    Appeals    Council’s        rejection          of   records    from    UBMD

Physicians Group dated October 8, 2015, to October 20, 2015,

because they were not new, is supported by substantial evidence

as they were already part of the ALJ’s record. (T. 52-63, 561-68,

806-11). Therefore, the Appeals Council did not err with respect

to these records.




                                           -7-
II.   The ALJ Failed to Properly Apply the Treating Physician Rule
      (Plaintiff’s Argument 2)

      Plaintiff also contends that the ALJ did not properly apply

the treating physician rule to the opinion of Dr. David Hojnacki,

the neurologist who treated Plaintiff for MS. Pl’s Br. at 21-24.

      A     treating     physician’s       medical     opinion     will      be    given

controlling weight if it is well supported by medical findings

and   not    inconsistent    with    other       substantial      evidence        in   the

record.     Shaw   v.    Carter,    221    F.3d      126,   134   (2d   Cir.      2000).

Generally, ALJs will “give more weight to medical opinions from

[a claimant’s] treating sources, since these sources are likely

to be the medical professionals most able to provide a detailed,

longitudinal picture of [his or her] medical impairment(s) and

may bring      a   unique perspective           to   the medical     evidence that

cannot be obtained from the objective medical findings alone or

from reports of individual examinations, such as consultative

examinations        or      brief         hospitalizations.”            20        C.F.R.

§ 404.1527(c)(2). When an ALJ does not give a treating source’s

opinion controlling weight, the regulations require that he or

she consider a number of factors, including the length of the

treatment     relationship     and   the     frequency      of    examination,         the

nature      and    extent     of     the        treatment     relationship,            the

supportability of the opinion and its consistency with the record

as a whole, the physician’s area of specialization, and any other


                                          -8-
relevant    factors       brought    to    the        ALJ’s     attention.        20    C.F.R.

§ 404.1527(c)(2)-(6).

       Dr. Hojnacki, a neurologist specializing in the treatment of

MS,   diagnosed       Plaintiff     with       MS     in   2008.     Since       that    time,

Dr. Hojnacki has treated Plaintiff regularly at about six-month

intervals. The most recent treatment note from Dr. Hojnacki is

dated April 14, 2016. (See T. 24-30, 532-34, 541-42, 514-35, 550-

54,    569-80,     599-615).      Thus,        Dr.     Hojnacki      has     a    treatment

relationship with Plaintiff that spans approximately eight years.

       On October 20, 2015, Dr. Hojnacki completed a Medical Source

Statement      Form     indicating        that        Plaintiff’s       MS       meets     the

requirements of Listing 11.09C in the Listing of Impairments,

20    C.F.R.   §   Pt.     404,     Subpt.       P,    App.     1,   because       she     has

“[s]ignificant,        reproducible        fatigue         of   motor      function       with

substantial      muscle    weakness       on    repetitive         activity,       shown    on

physical examination, that results from neurological dysfunction

in areas of the central nervous system known to be pathologically

involved by the multiple sclerosis process.” (T. 797). The ALJ

assigned Dr. Hojnacki’s opinion “little weight,” finding that it

was not supported by “his own clinical findings and examinations

[which showed] the claimant retained full muscle strength and

normal motor function.” (T. 39). The ALJ did not provide other

reasons for discounting Dr. Hojnacki’s opinion, apart from the

alleged inconsistency with his own treatment notes. As discussed

                                           -9-
further below, the Court finds that while there is an apparent

inconsistency in some of Dr. Hojnacki’s notes, the proper course

of    action    was     for       the      ALJ      to     recontact       Dr.    Hojnacki       for

clarification, rather than entirely discounting his opinion.

       Here, under the “review of systems” portion of his treatment

records,      Dr.    Hojnacki         consistently            noted     that     Plaintiff       was

experiencing muscle numbness and weakness, limb spasticity, and

muscle pain. (E.g., T. 741 (April 28, 2014)). Dr. Hojnacki also

consistently listed Plaintiff’s “active problems” as including

muscle     weakness         and       lack       of       coordination.          (T.    742).     On

examination, however, Dr. Hojnacki noted that Plaintiff’s motor

strength was normal in all muscle groups, and her coordination

and    gait    was     normal.          (T.      745).       Nevertheless,        Dr.    Hojnacki

consistently issued a diagnosis of “[m]uscle weakness (728.87).”

(T. 520, 531, 553, 565, 579, 603). The numerals “728.87” in

parentheses         refer    to      the      ICD     9    code   for      “Muscle      weakness-

general.”1     The     ICD       9    states          that    “[m]uscle        weakness     is     a

reduction      in    strength         of      any     muscle(s)       in    the    body”     whose

“[s]ymptoms are a loss of strength in the muscle even though no

detectable      loss        of       strength         is     present.”      (Id.)       (emphasis

supplied).




1
    Muscle     Weakness     ICD    9    Code,     H EALTH  R ESEARCH                       F UNDING ,
https://healthresearchfunding.org/muscle-weakness-icd-9-code/.
                                                 -10-
       An ALJ deciding a Social Security claim, “unlike a judge in

a trial, must on behalf of all claimants . . . affirmatively

develop the record.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009) (citations omitted). An ALJ is obligated to further the

develop       the   record     when    the     evidence    is     insufficient      or

inconsistent. 20 C.F.R. § 404.1520b. The regulations that now

control, 20 C.F.R. §§ 404.1520b(c)(1) and 416.920b(c), provide

that   re-contacting         the    treating    physician    is    an    option    for

correcting inconsistencies in the record, but that the ALJ “may

choose not to additional evidence or clarification from a medical

source if       [the   ALJ]    know[s]   from experience          that    the   source

either cannot or will not provide the necessary evidence.” 20

C.F.R.    §    404.1520b(c)(l).       “Nonetheless,       courts   in    the    Second

Circuit have concluded, citing these regulations, that the ALJ

still has an obligation to re-contact the treating physician in

some cases.” Gabrielsen v. Colvin, No. 12-CV-5694 KMK PED, 2015

WL 4597548, at *6 (S.D.N.Y. July 30, 2015) (citing Selian v.

Astrue, 708 F.3d 409, 421 (2d Cir. 2013) (noting that, in a case

where the treating physician's opinion was “remarkably vague,”

that “[a]t a minimum, the ALJ likely should have contacted [the

treating      physician]      and   sought     clarification      of    his   report,”

citing these regulations);            other citation omitted). Accordingly,

the change in the regulations does not mean that the ALJ here had

no duty to re-contact Plaintiff’s treating neurologist.

                                         -11-
      Here, the ALJ has made no finding, nor has the Commissioner

made any argument, why Dr. Hojnacki “could not have resolved at

least some of the inconsistencies at issue, the only circumstance

in which the regulations explicitly provide that re-contacting

the treating physician is inappropriate.” Gabrielsen, 2015 WL

4597548,     at    *7    (citing     20       C.F.R.   §§    404.1520b(c)(1),

416.920b(c)).     Indeed,    the   ICD    9    diagnosis    code   for   “muscle

weakness-general” utilized by Dr. Hojnacki at each appointment

suggests that there may be a medically valid explanation for the

apparent inconsistency in his clinical notes. The Court has no

doubt that, at the very least, Dr. Hojnacki is in the best

position to resolve the ALJ’s questions. See, e.g., Gabrielsen,

2015 WL 4597548, at *7 (finding that recontacting treating source

was   required     to   adequately     develop     record    where   “apparent

inconsistencies between Dr. Johnson’s own notes and her reports

and a failure to ‘document the signs and symptoms’ in treatment

logs, are precisely the types of inconsistencies that Dr. Johnson

would best be able to resolve”).2




2
      The Court notes that other treatment providers, similar to Dr. Hojnacki,
have documented symptoms of muscle weakness. For instance, in an October 24,
2013, Visit Note Report from Home Care Services Organization, Anthony Palumbo,
RN noted that Plaintiff was able to dress her upper and lower body without
assistance, provided that clothing was laid out or handed to her; she was able
to bathe herself in the shower or tub independently, but only with the use of
devices. (T. 396). At another home visit on December 6, 2013, Plaintiff displayed
numbness and decreased strength in the upper and lower bilateral extremities. (T.
827-28).
                                      -12-
     The Court finds that this error is not harmless since the

only other    opinion   in   the    record   from   an    acceptable medical

source   is   from   consultative     physician     Dr.   Hongbao   Liu,   who

examined Plaintiff once on September 24, 2012. However, this was

between Plaintiff’s     documented      MS exacerbations      that occurred

earlier in 2012 and then later in April, 2013; in June, 2013; in

December, 2013; and April, 2014. (T. 392, 416, 513, 515, 521,

842). Dr. Liu stated, “[i]n my opinion, currently the claimant

has no limitation for routine activities.” (T. 376). Dr. Liu’s

opinion is vague insofar as he did not define what was meant by

“routine activities.” Moreover, Dr. Liu concluded with a caveat

that Plaintiff’s “multiple sclerosis [is] currently in remission

stage. If multiple sclerosis relapses, then the limitation could

be moderate to severe.” (T. 376). By his own admission, Dr. Liu

likely would have been issued a more restrictive opinion had he

examined Plaintiff during one of the exacerbations of her MS.

III. Failure to Consider Psychosis Caused by Steroid Injections
     (Plaintiff’s Argument 1)

     Plaintiff also argues that substantial evidence supports a

conclusion    that   she     is    unable    to   perform    sustained     work

activities because she experiences psychosis and hallucinations

when she receives steroid injections. (Pl’s Br. at 19-21). She

contends that on average she would have missed at least two work

days per month between January 2012, and April 2014, because of

steroid-induced psychosis or hallucinations. (Id. at 20).
                               -13-
      Plaintiff received steroid injections for her MS mainly in

2013. (T. 532-34). In 2012, the Plaintiff received injections

twice in January 2012; twice in March 2012; and three times in

December 2012. (T. 529, 539, 542). In 2013, Plaintiff received

three injections in January 2013, one injection in February 2013,

three injections in April 2013, three injections in May 2013, one

injection in June 2013, and July 2013, respectively; and two

injections       in     August    2013,    and    September      2013,     respectively.

(T.   428-41,         442-63,    464-72,       515,    521,     526,    528).     Plaintiff

received one injection in February 2014, and three injections in

April 2014. (T. 842, 877, 895). Plaintiff received no injections

in 2015, but that was because Dr. Hojnacki declined to restart

her   on     steroids        after      her     course     of    Tysabri.        (T.   567).

Dr.   Hojnacki         noted     that   Plaintiff        “has    never    been     able   to

tolerate IV steroids as they have caused psychosis in the past.

She   also       had    severe     cardiac       palpitations      and     arrhythmias.”

(T. 567).

      However, the records from Home Health Nursing Care, which

administered          the   injections,        noted     throughout      that     Plaintiff

could engage           in   activities     as    tolerated      and     that    her    mental

status     was    “oriented.”        (T.      388-510).    These       records    lack    any

notation that Plaintiff suffered hallucinations from the steroid

injections.



                                              -14-
     Likewise,   Plaintiff’s         own     testimony    about      experiencing

hallucinations   or     psychosis          is   equivocal.      At     the    first

administrative hearing, Plaintiff did not mention suffering from

any hallucinations as a result of the steroid injections; rather,

she testified that they caused her “anxiety, insomnia, flu-like

symptoms,   fatigue,    [and   an]     irregular       heartbeat;”.     (T.    85).

During her second hearing, Plaintiff testified that a steroid

injection   “makes    [her]    feel    like     [she   is]   hallucinating      at

times.” (T. 116 (emphasis supplied)). When Plaintiff was asked to

confirm whether she hallucinated after receiving injections, she

responded contradictorily as follows: “No, but I don’t - I just –

you do. Yeah, I guess you could say I was.” (Id.).

     Even   assuming    for    the    sake      of   argument   that    there    is

substantial evidence supporting Plaintiff’s view, that is not the

dispositive question. Bonet ex rel. T.B. v. Colvin, 523 F. App’x

58, 59 (2d Cir. 2013) (summary order). Rather, this Court “must

decide whether substantial evidence supports the ALJ’s decision.”

Id. (citing Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013)

(“If there is substantial evidence to support the [agency's]

determination, it must be upheld.”); (other citation and footnote

omitted). Here, the Court must conclude that the record contains

substantial evidence supporting the ALJ’s decision that the side-

effects of Plaintiff’s steroid-injections were not disabling.



                                      -15-
       However, based on certain aspects of the VE’s testimony, the

Court    finds    that      the    frequency      and     duration       of   Plaintiff’s

steroid      injections      raise       the    possibility       that    Plaintiff           was

disabled for a closed period of time based on the impact of her

steroid-injections on her ability to complete a typical full-time

workweek. The VE testified in part that an employee is expected

to attend a minimum of 90 percent of her scheduled work time.

(T. 131). He explained that if an employee were to miss two days

of work per month, perhaps three to four months in a row, that

was    “probably      about       the    time”    that    she     is   going       to    “draw

attention to [herself] and get a warning.” (T. 132). The VE

testified      that   an    employee       is    allowed    to    be     off-task        up    to

9 minutes in an hour, or 15 percent of the work day, and that

even    10   minutes       off-task      each    and     every    hour    would         put   an

employee below an 85 percent productivity rate, which is normally

not acceptable. (T. 133). Here, the record indicates that during

the    relevant      period,      Plaintiff      received        multiple     IV    steroid

injections, with administration lasting one to two hours each.

(See T. 435, 430, 443, 452-53, 472, 505, 515, 521, 526-28, 529,

537,    539,   842,    865,       877,   895).    Moreover,       a    number      of    those

steroid injections occurred while Plaintiff was receiving in-home

nursing      care.    For     instance,         Plaintiff       received      IV    steroid

injections during her February 4, April 1, April 10, and April

22, 2014, home care visits. (T. 842, 865, 877, 895). On remand,

                                           -16-
the ALJ      is    directed   to    consider whether      Plaintiff    meets    the

definition of disability for a closed period from the onset date

through the date of the last steroid injection, or some portion

of    that   period,     based     on   the   administration   of     IV   steroid

treatments, some of which occurred while she was homebound.

IV.    The ALJ Did Not Properly Consider                   Plaintiff’s      Visual
       Impairment (Plaintiff’s Argument 3)

       Plaintiff also argues the ALJ “failed to address the effects

of [her] visual impairment on her ability to sustain work” at

step two of the sequential evaluation. (Pl’s Br. at 24).

       The regulations provide that at step two of the sequential

evaluation, the ALJ is required to determine whether a claimant’s

medically         determinable     impairments     are    severe.     20    C.F.R.

§     404.1520(a)(4)(ii).          An   impairment   is     “severe”       if   “it

significantly limits an individual’s physical or mental abilities

to do basic work activities.” SSR 96-3P, 1996 WL 374181, at *1

(July 2, 1996). A claimant bears the burden of proving that she

has a severe impairment. Kohler v. Astrue, 546 F.3d 260, 265

(2d Cir. 2008) (citations omitted). However, “a step two error is

not reversible and does not necessitate remand where the record

is devoid of evidence that the allegedly omitted impairments were

severe.” Poles v. Berryhill, No. 17-CV-1471884, 2018 WL 1471884,

at *3 (W.D.N.Y. Mar. 26, 2018) (citing Rye v. Colvin, No. 14-CV-

170, 2016 WL 632242, at *3 (D. Vt. Feb. 17, 2016)).


                                         -17-
     Here, substantial evidence does not support that Plaintiff’s

visual    impairment    was     severe.    As   the      Commissioner         notes,

Plaintiff’s visual acuity was 20/25, even during a flare-up of MS

in March 2014. (T. 750). Dr. Norah Lincoff assessed Plaintiff

with myopia and mild nerve optic atrophy. (T. 752). Dr. Lincoff

subsequently treated Plaintiff in October 2014 and reported that

her vision in both her right and left eyes was 20/20. (T. 732).

Plaintiff reported that she had “no loss of vision.” (T. 730).

Dr. Lincoff also indicated that Plaintiff had “no recurrence of

optic    neuropathy.”   (T.     734).   Likewise,     on       October   8,   2015,

Plaintiff displayed 20/20 vision in both her right and left eyes.

(T. 808). Plaintiff reported that her eyes blurred “on and off

occasionally.” (T. 806). Dr. Lincoff indicated that Plaintiff had

“no recurrence    of    optic    neuropathy”    and      did    not   mention    any

limitations with respect to her near visual acuity. (T. 810).

Neither Dr. Hojnacki nor Dr. Lincoff reported that Plaintiff has

difficulties with her visual acuity. They did note that Plaintiff

continues to have problems with dry eyes, had occasional blurred

vision, and was near-sighted, but, as discussed below, these

conditions do not change the ALJ’s conclusion at step five.

     Plaintiff    notes    that,    according       to     the    Dictionary     of

Occupational Titles and Selected Characteristics of Occupations,

both of the occupations which the ALJ found she could perform

require “frequent” near visual acuity up to two-thirds of the day

                                    -18-
(Pl.’s Reply          (Docket      No.    11)   at    7    (citing     DICOT      209.687-026

(G.P.O.), 1991 WL 671813; DICOT 299.667-014 (G.P.O.), 1991 WL

672642)).       The    VE    testified       that      “frequent”       near      acuity   was

required to perform the occupations of a mailroom clerk and stock

checker. (T. 129). However, Plaintiff has not demonstrated that

her    visual     acuity      was    diminished        to      any   significant     extent.

Accordingly, she has not shown that the ALJ’s step-five finding

concerning her ability to perform other work in the national

economy is unsupported by substantial evidence. Thus, the Court

concludes       that       the     failure      to     address       Plaintiff’s      visual

impairment at step two was, at most, a harmless error that does

not require remand. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (holding that a harmless error exists in the

Social Security context when the “application of the correct

legal        principles      to     the    record         could      lead    to    only    one

conclusion”).

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Judgment

on the Pleadings is granted to the extent that the Court finds

that    the     Commissioner’s            decision        is    legally     erroneous      and

unsupported           by      substantial            evidence.        Accordingly,         the

Commissioner’s decision is reversed, and the matter is remanded

to     the     Commissioner         for    further        administrative          proceedings

consistent       with       this    Decision     and      Order.      In    particular,     on

                                             -19-
remand, the Commissioner is directed to (1) consider the new and

material evidence submitted by Plaintiff to the Appeals Council;

(2) recontact Dr. David Hojnacki for clarification of his opinion

and clinical findings; and (3) consider whether Plaintiff meets

the disability criteria for a closed period from the onset date

through the last date of her receipt of a steroid injection based

on the effects of such treatment on her ability to complete the

attendance requirements of full-time competitive employment. The

Clerk of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.



                                     S/Michael A. Telesca
                                _____________________________
                                  HON. MICHAEL A. TELESCA
                                United States District Judge


Dated:    October 29, 2018
          Rochester, New York




                                -20-
